DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/9/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 7-8, 16-17, 20 has/have been amended;
Claim(s) 1-20 is/are presently pending.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s).	
Applicant argues on p. 8 of remarks that Massengill does not utilize a virtual reality environment as set forth in the subject application. After review, this is not persuasive because Massengill teaches a “virtual reality display” ([0036]) that has environment ([0042]) and object ([0043]). Applicant is reminded that the claim recitations are interpreted under BRI and that while the claim terms are interpreted in light of the instant specification, they are not limited to the instant specification. In this specific situation, Massengill explicitly uses the term “virtual reality display” and so meets the instant claim limitations.

Applicant next argues on p. 10 of remarks that MacDougall “teaches away” because “MacDougall teaches a direct reproduction of the test subject’s eyes…An animated representation of a patient’s eyes would be useless in the type of diagnosis required in MacDougall. After review, this is not persuasive because MacDougall teaches in [0048] “The VOG system 10 provides an animated eye display such as shown in FIG. 9 to the clinician to provide data in a more meaningful fashion…The animated eyes 40 can more easily convey position”. Thus, MacDougall explicitly teaches animation and why it would be useful.
Remaining arguments to Casali are moot because Casali is not relied upon for the rejection(s) below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/655860 (reference application), published as US 20200121195 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite (e.g. independent claims 1, 16, 20) “impairment due to drugs or alcohol” which is an obvious type of “medical conditions” of the reference application claims (e.g. independent claims 1, 16, 20) as would be understood by a person of ordinary skill in the art, with all other recitations being generally the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claim 1 is not patentably distinct from 16/655860 claim 1.
Instant claim 2 is not patentably distinct from 16/655860 claim 2.
Instant claim 3 is not patentably distinct from 16/655860 claim 3.
Instant claim 4 is not patentably distinct from 16/655860 claim 4.
Instant claim 5 is not patentably distinct from 16/655860 claim 5.

Instant claim 7 is not patentably distinct from 16/655860 claim 7.
Instant claim 8 is not patentably distinct from 16/655860 claim 8.
Instant claim 9 is not patentably distinct from 16/655860 claim 9.
Instant claim 10 is not patentably distinct from 16/655860 claim 10.
Instant claim 11 is not patentably distinct from 16/655860 claim 11.
Instant claim 12 is not patentably distinct from 16/655860 claim 12.
Instant claim 13 is not patentably distinct from 16/655860 claim 13.
Instant claim 14 is not patentably distinct from 16/655860 claim 14.
Instant claim 15 is not patentably distinct from 16/655860 claim 15.
Instant claim 16 is not patentably distinct from 16/655860 claim 16.
Instant claim 17 is not patentably distinct from 16/655860 claim 17.
Instant claim 18 is not patentably distinct from 16/655860 claim 18.
Instant claim 19 is not patentably distinct from 16/655860 claim 19.
Instant claim 20 is not patentably distinct from 16/655860 claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill (US 20080309616 A1; 12/18/2008; cited in IDS; cited in previous office action) in view of Kerasidis (US 20190246890 A1; 8/15/2019; cited in previous office action as prior art not relied upon).
Regarding claim 1, Massengill teaches a system configured to implement one or more tests indicative of impairment due to drugs or alcohol ([0011]; [0017]; [0048]), the system comprising: 
a VR headset (Fig. 1; [0018]) configured to display at least one virtual environment ([0030]; [0034]; [0042] “background”…”environment”; Fig. 6) and at least one virtual object in the environment ([0018]; [0043]; Fig. 6); 
an eye tracking component ([0018] [0030] “gaze tracking”); and 
a processor in communication with a memory ([0017] “computer-controlled”) comprising instructions to measure a change in one or more features of a test subject's eyes with the eye tracking component ([0018] “gaze tracking”; [0019]; [0030]-[0031]; [0036]-[0037]), 
wherein the change in one or more features of the test subject's eyes is induced by a manipulation of the at least one virtual environment or the at least one virtual object displayed by the VR headset (Fig. 6; [0042]-[0045]).

However, Kerasidis teaches in the same field of endeavor (Abstract; Fig. 1; [0002]; [0006] “alcohol”) wherein the one or more features of the test subject’s eyes corresponds to at least one of a left pupil size, a right pupil size ([0122] “pupil size”), an eye gaze to target cast distance ([0126] “overshooting or undershooting of targets”), an eye gaze to target cast vertical angle ([0127] “orientation of each eye is determined in all direction of gaze”), an eye horizontal angle to normal ([0127] “orientation of each eye is determined in all direction of gaze”), an eye vertical angle to normal ([0127] “orientation of each eye is determined in all direction of gaze”), a distance between eye focus points ([0076]-[0077]), or eye jitter ([0127] “Saccades…nystagmus”; [0129]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Massengill to include these features as taught by Kerasidis because this enables testing with VR for alcohol and substance with these measurements ([0006]).
The combination of Massengill and Kerasidis teaches wherein a level of impairment is determined in accordance with the change in one or more features of the test subject’s eyes (Massengill [0017]-[0019]; Kerasidis [0002]; [0006]; [0122]).
Regarding claim 2, in the combination of Massengill and Kerasidis, Massengill teaches one or more sensors in communication with the eye tracking component, the 
Regarding claim 3, in the combination of Massengill and Kerasidis, Massengill teaches a light blocking device mounted to the VR headset (Fig. 1-3; [0033]; the headset of the reference blocks out external light).
Regarding claim 4, in the combination of Massengill and Kerasidis, Massengill teaches one or more light sources mounted to the VR headset ([0033]-[0035]).
Regarding claim 5, in the combination of Massengill and Kerasidis, Massengill teaches wherein the memory further comprises a testing component having instructions to perform the one or more tests indicative of impairment ([0017] “computer-controlled”), wherein the testing component outputs parameter values for each of the one or more tests ([0030] “Software can compare the performance…with baseline tests” “experimentally established baseline performance standards for safety”; [0044]-[0045]; [0048]).
Regarding claim 6, in the combination of Massengill and Kerasidis, Massengill teaches wherein the memory further comprises a comparison component having instructions to correlate the parameter values output by the testing component with parameter values associated with predetermined baseline standards of impairment ([0030] “Software can compare the performance…with baseline tests” “experimentally established baseline performance standards for safety”; [0044]-[0045]; [0048]).
Regarding claim 7, in the combination of Massengill and Kerasidis, Massengill teaches wherein the predetermined baseline standards of impairment include parameter values related to one or more of a timestamp ([0036] “time resolution” “gaze direction is followed in real time”; it is inherent that a timestamp is used), a test state ([0042] “ability to concentrate”), scene settings ([0042] “distraction icons” “confusion environment”), and eye position ([0037] “Eye movements”; [0043]; [0046]).
Regarding claim 8, in the combination of Massengill and Kerasidis, Massengill teaches wherein the memory further comprises a decision component having instructions to predict the level of impairment based on the correlation of the comparison component ([0045]-[0046]; [0048]).
Regarding claim 9, in the combination of Massengill and Kerasidis, Massengill teaches wherein the memory further comprises an output component to output the impairment prediction of the decision component or the correlation of parameter values of the comparison component (Fig. 7; [0045]-[0046] “test results”; [0048]).
Regarding claim 12, in the combination of Massengill and Kerasidis, Massengill does not teach one or more peripheral devices connected in communication with the VR headset and configured to supplement data generated by the eye tracking component. However, Kerasidis teaches in the same field of endeavor (Abstract; Fig. 1; [0002]; [0006] “alcohol”) one or more peripheral devices connected in communication with the VR headset and configured to supplement data generated by the eye tracking component ([0080] “test subject 8 indicates by touch pad or remote button press”; [0091]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Massengill to include 
Regarding claim 13, in the combination of Massengill and Kerasidis, Massengill teaches wherein the manipulation of the at least one virtual environment includes a change in brightness, contrast, or color of a scene in the virtual environment ([0042] “intensity of…the background may change”).
Regarding claim 14, in the combination of Massengill and Kerasidis, Massengill teaches wherein the manipulation of the at least one virtual object includes a change in brightness, contrast, color, direction, or location of the virtual object (Fig. 6; [0041]-[0042]).
Regarding claim 15, in the combination of Massengill and Kerasidis, Massengill teaches wherein the manipulation of the at least one virtual object includes random movement ([0040] “disappearance…at one location can be followed instantaneously by the reappearance of the icon 26 at another location”; [0042] “randomly”), discrete increasing angular movement, smooth movement ([0041] “constant speed”), or jittery movement of the virtual object.
Regarding claim 16, Massengill teaches a method of indicating impairment due to drugs or alcohol ([0011]; [0017]; [0048]), the method comprising: 
displaying at least one virtual environment ([0030]; [0034]; [0042] “background”…”environment”; Fig. 6) and at least one virtual object ([0018]; [0043]; Fig. 6) in the environment with a VR headset (Fig. 1; [0018]), wherein the VR headset includes an eye tracking component ([0018] [0030] “gaze tracking”) and a processor in communication with a memory ([0017] “computer-controlled”), the memory including 
manipulating the at least one virtual environment or the at least one virtual object displayed by the VR headset (Fig. 6; [0042]-[0045]); 
measuring parameter values representative of the change in one or more features of the test subject's eyes after manipulating the virtual environment or the virtual object ([0030] “Software can compare the performance…with baseline tests” “experimentally established baseline performance standards for safety”; [0044]-[0045]; [0048]); and 
correlating the measured parameter values with predetermined baseline standards of impairment ([0030] “Software can compare the performance…with baseline tests” “experimentally established baseline performance standards for safety”; [0044]-[0045]; [0048]); and, 
predicting a level of impairment based on the correlation with the predetermined baseline standards of impairment and outputting the prediction ([0045]-[0046]; [0048]); or,
outputting the correlation with the predetermined baseline standards of impairment (Fig. 7; [0045]-[0046] “test results”; [0048]).
Massengill does not teach wherein the one or more features of the test subject’s eyes corresponds to at least one of a left pupil size, a right pupil size, an eye gaze to target cast distance, an eye gaze to target cast vertical angle, an eye horizontal angle to 
However, Kerasidis teaches in the same field of endeavor (Abstract; Fig. 1; [0002]; [0006] “alcohol”) wherein the one or more features of the test subject’s eyes corresponds to at least one of a left pupil size, a right pupil size ([0122] “pupil size”), an eye gaze to target cast distance ([0126] “overshooting or undershooting of targets”), an eye gaze to target cast vertical angle ([0127] “orientation of each eye is determined in all direction of gaze”), an eye horizontal angle to normal ([0127] “orientation of each eye is determined in all direction of gaze”), an eye vertical angle to normal ([0127] “orientation of each eye is determined in all direction of gaze”), a distance between eye focus points ([0076]-[0077]), or eye jitter ([0127] “Saccades…nystagmus”; [0129]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Massengill to include these features as taught by Kerasidis because this enables testing with VR for alcohol and substance with these measurements ([0006]).
Regarding claim 17, in the combination of Massengill and Kerasidis, Massengill teaches wherein measuring parameter values further comprises recording at least one of a timestamp ([0036] “time resolution” “gaze direction is followed in real time”; it is inherent that a timestamp is used), a test state ([0042] “ability to concentrate”), scene settings ([0042] “distraction icons” “confusion environment”), and eye position ([0037] “Eye movements”; [0043]; [0046]).
Regarding claim 18, in the combination of Massengill and Kerasidis, Massengill teaches wherein manipulating the at least one virtual object comprises changing a 
Regarding claim 19, in the combination of Massengill and Kerasidis, Massengill teaches wherein manipulating the at least one virtual environment comprises changing a brightness, contrast, or color of a scene in the virtual environment ([0042] “intensity of…the background may change”).
Regarding claim 20, Massengill teaches a method of operating a VR headset (Fig. 1-3; [0033]) to indicate impairment due to drugs or alcohol ([0011]; [0017]; [0048]), the method comprising: initiating one or more software components configured to perform one or more tests ([0017] “computer-controlled”; [0020]) with the VR headset which indicate impairment due to drugs or alcohol (Fig. 1-3); running the selected test according to instructions provided by the one or more software components ([0020]); activating an eye tracking hardware component to begin recording raw eye tracking data ([0036]-[0037]) and conditions of at least one virtual tracking object ([0037]) and at least one virtual environment ([0042]) generated by the VR headset; and saving and outputting data generated after running the selected test (Fig. 7; [0044]-[0045]).
Massengill does not teach wherein the raw eye tracking data corresponds to at least one of a left pupil size, a right pupil size, an eye gaze to target cast distance, an eye gaze to target cast vertical angle, an eye horizontal angle to normal, an eye vertical angle to normal, a distance between eye focus points, or eye jitter. 
However, Kerasidis teaches in the same field of endeavor (Abstract; Fig. 1; [0002]; [0006] “alcohol”) wherein the raw eye tracking data corresponds to at least one of a left pupil size, a right pupil size ([0122] “pupil size”), an eye gaze to target cast .

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massengill and Kerasidis as applied to claim 1 above, in view of MacDougall (US 20050099601 A1; 5/12/2005; cited in previous office action).
Regarding claim 10, in the combination of Massengill and Kerasidis, Massengill teaches a host computer associated with the VR headset and a display device for the host computer (Fig. 1-3, computer 20). The combination of Massengill and Kerasidis does not teach wherein the display device is configured to show a real-time representation of the test subject's eyes. However, MacDougall teaches in the same field of endeavor (Fig. 7; [0002]; [0004]) the display device is configured to show a real-time representation of the test subject's eyes (Fig. 9; [0035]; [0048]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Massengill and Kerasidis to include the display 
Regarding claim 11, in the combination of Massengill, Kerasidis, and MacDougall, MacDougall (relied upon above for “real-time representation”) teaches wherein the real-time representation includes a pair of animated eyes and a visual depiction of tracking by the eye tracking component (Fig. 9; [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792